355 So. 2d 400 (1977)
In re Donald THIGPEN
v.
STATE of Alabama.
Ex parte Donald Thigpen.
Div. 77-42.
Supreme Court of Alabama.
March 10, 1977.
Rehearing Denied March 10, 1978.
John L. Jernigan, III, for Stokes & Jernigan, Brewton, for petitioner.
William J. Baxley, Atty. Gen., and Larry R. Newman, Asst. Atty. Gen., for the State, opposed.
PETITION FOR WRIT OF CERTIORARI TO THE COURT OF CRIMINAL APPEALS, 355 So. 2d 392.
PER CURIAM.
Affirmed on the authority of Ex parte Harris, 11 ABR 2510 (Ala.1977).
AFFIRMED.
BLOODWORTH, FAULKNER, ALMON and EMBRY, JJ., concur.
MADDOX, J., concurs specially.
TORBERT, C. J., and JONES, SHORES and BEATTY, JJ., dissent.
For the special concurrence and dissenting opinions of the respective Justices, see Harris, supra.